United States Court of Appeals
                                                                    Fifth Circuit
                                                                  F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   September 27, 2004

                                                             Charles R. Fulbruge III
                                                                     Clerk
                             No. 03-60952
                           Summary Calendar



                             HANA BEDIRU,

                                                              Petitioner,

                                versus

                 JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                              Respondent.



               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A74 509 250


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

          Hana    Bediru   petitions   for   review   of   the    Board    of

Immigration Appeals’ (BIA’s) opinion that affirmed the decision of

the Immigration Judge (IJ) denying her asylum, withholding of

removal, and relief under the Convention Against Torture Act.              As

Bediru does not specifically challenge the IJ’s denial of her

application for withholding of removal or her request from relief

under the Convention Against Torture Act, the issues are deemed


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
abandoned. See Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052 (5th

Cir. 1986).

          Bediru    contends   that       the   IJ   erred   in   finding   her

testimony not credible and erred in finding that she did not have

a well-founded fear of persecution if returned to Ethiopia.                  We

review the IJ’s decision because the BIA essentially adopted the

IJ’s decision.     See Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir.

2002).   We will uphold the IJ’s determination that Bediru is not

eligible for asylum if it is supported by substantial evidence.

Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994).             To reverse the

IJ’s determination that Bediru is not eligible for asylum, she must

demonstrate the evidence was so compelling that no reasonable

factfinder could conclude against it.           Chun v. INS, 40 F.3d 76, 78

(5th Cir. 1994).    We will not “review decisions turning purely on

the [IJ’s] assessment of the alien petitioner’s credibility.”

Chun, 40 F.3d at 78 (quotation and citation omitted).

          This court need not decide the credibility issue because,

even accepting Bediru’s testimony as true with regard to her fear

of persecution upon returning to Ethiopia, a review of the briefs

and the administrative records shows that the IJ’s determination

that Bediru failed to demonstrate a well-founded fear of future

persecution is supported by substantial evidence.             See Ozdemir v.

INS, 46 F.3d 6, 8 (5th Cir. 1994); see Chun, 40 F.3d at 78.

          PETITION DENIED.



                                      2